Citation Nr: 1136456	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-14 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for hypertension.

2.  Entitlement to an increased rating (evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from December 1964 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 
April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran did not request a hearing before the Board.  

The issue of service connection for hypertension as secondary to either service-connected PTSD or service-connected diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO denied service connection for hypertension; the Veteran did not appeal to the Board within the required time period.

2.  Evidence received since the December 2005 rating decision denying service connection for hypertension raises a reasonable possibility of substantiating the claim.

3.  For the entire increased rating period under appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, suspiciousness, and chronic sleep impairment.

4.  For the entire increased rating period under appeal, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 


CONCLUSIONS OF LAW

1.  The December 2005 rating decision denying service connection for hypertension became final.  38 U.S.C.A. § 7105 (c) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 20.302, 20.1103 (2010).

2.  Evidence received since the December 2005 rating decision denying service connection hypertension is new and material, and the claim is reopened. 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  For the entire increased rating period under appeal, the criteria for an increased rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As this decision will fully grant the Veteran's application to reopen service connection for hypertension, the Board need not discuss the notice requirements involving the submission of new and material evidence.  Regarding the Veteran's claim for an increased rating for PTSD, the Board will proceed to review the VCAA compliance.  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in August 2007 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service and VA treatment records to assist with the claim.  The Board notes that, while VA treatment records dated between September 2009 and August 2010 are not currently in the claims file, a summary of the evidence in these records by a VA examiner is of record and has been weighed and considered.  In addition, there is no indication by the Veteran's contentions or histories, or by any other indicia or history or complaints that are of record, that the VA treatment records dated between September 2009 and August 2010 include any evidence showing impairment or symptomatology that would warrant a higher rating or that is inconsistent with the other evidence of record showing impairment and symptomatology due to PTSD before and after these dates.  There is of record subsequent probative evidence, including a review of these VA treatment records and a history of symptoms by the Veteran that covers this time period, that provides a picture of the impairment due to PTSD during this period and subsequent to this period.  In the December 2010 VA psychiatric examination report, the VA examiner noted reviewing the VA treatment records not included in the claims file, reported the treatment the Veteran underwent, and reported the accompanying GAF score.  As the December 2010 VA examiner sufficiently reported on the contents of the VA treatment records not included in the claims file, the Board finds that their inclusion is not necessary in this case.  See, e.g., Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (allowing a statement regarding medical evidence not in the file to be considered competent evidence if the transmitting individual was himself a physician).  

In September 2007 and December 2010, respectively, the RO provided the Veteran with VA psychiatric examinations to determine the extent of the Veteran's PTSD.  As the examination reports were written after interviews with the Veteran and reviews of the claims file, and contained specific findings indicating the nature of the Veteran's PTSD disability and symptomatology, the VA examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.

New and Material Evidence - Hypertension Disorder

In this instance, in a December 2005 rating decision, the RO denied service connection for hypertension.  The RO noted that the Veteran's service treatment records contained no notation indicating diagnosis or treatment for hypertension during service.  The RO further noted that post-discharge Naval Hospital treatment records indicated diagnosis and treatment for hypertension beginning January 22, 1987, more than a year from the Veteran's discharge from service.  As the evidence did not indicate that the Veteran's hypertension began during the one-year presumptive period or show any nexus between hypertension and service, the RO denied service connection for hypertension.

The Veteran's current claim to reopen service connection for hypertension is based on his contentions that his hypertension disorder was either caused or aggravated by his service-connected PTSD or service-connected diabetes mellitus.  A claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  Therefore, new and material evidence is required.

Reviewing the evidence submitted in support of this claim, in September 2007, the Veteran submitted treatise evidence indicating that psychosocial stress might be a primary cause of hypertension in a veteran.  The treatise evidence also contained passages indicating that the risk of hypertension was higher in individuals with PTSD and that veterans with PTSD had an increased prevalence of hypertension.  The Veteran also submitted a September 2007 letter from a VA examiner in which the author indicates that the Veteran's hypertension could possibly be associated with PTSD.  Moreover, in his own statement in September 2007, the Veteran contended that the evidence showed that PTSD was the primary cause of his hypertension.

The Board finds that the September 2007 evidence submitted by the Veteran, when taken at face value as is required when determining when it is necessary to reopen a claim, has at least some tendency to show that the Veteran's hypertension was caused by service-connected PTSD.  Therefore, the Board finds that the evidence received since the December 2005 rating decision regarding the Veteran's hypertension is new and material, as it relates to an unestablished fact of a relationship between the Veteran's hypertension and service-connected PTSD that is necessary to substantiate the claim for service connection, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and the claim for service connection for hypertension will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2010).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 30 percent evaluation (rating) is warranted where the evidence shows occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

In adjudicating a claim for a higher disability rating, the VA adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).


Increased Rating for PTSD

The Veteran contends that a higher disability rating than 30 percent is warranted because he experiences depressed mood, panic attacks, and chronic sleep impairment, and believes that his difficulties with alcohol demonstrate an inability to control his behavior

After a review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period under appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, suspiciousness, and chronic sleep impairment, which more nearly approximates a 30 percent disability rating for PTSD under Diagnostic Code 9411.

The evidence shows that the Veteran's PTSD disorder has been manifested by symptomatology involving lack of sleep due to nightmares about Vietnam, anxiousness, and hypervigilance.  Specifically, in a May 2007 VA treatment record, the Veteran reported experiencing nightmares about Vietnams about twice either a week or twice a month, depending on the time.  In the September 2007 VA psychiatric examination report, the Veteran indicated experiencing difficulty staying asleep due to nightmares.  Yet, during the December 2010 VA medical examination report, the Veteran indicated that he was sleeping better with less nightmares.  In a May 2007 VA treatment record, the Veteran reported experiencing feelings of anxiety in crowds and having an exaggerated startle response.  In Vet Center treatment records, dated from September 2007 through November 2008, the Vet Center examiner indicated that the Veteran would act jumpy or nervous during group sessions.  Yet, in the December 2010 VA medical examination report, the VA examiner did not indicate that the Veteran experienced anxiety.  

Throughout the record of evidence, the Veteran has reported some feelings of depression and hypervigilance (i.e. needing to check locks).  The Board notes that this symptomatology, consisting of feelings of depressed mood, anxiety, suspiciousness, and chronic sleep impairment more nearly approximate those required for the currently assigned 30 percent rating.

The Board further finds that the criteria for an increased rating in excess of 30 percent for the Veteran's service-connected PTSD have not been met for the entire increased rating period under appeal.  Specifically, for the entire initial rating period under appeal, the Veteran's PTSD has not been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

In reviewing the criteria for the next higher 50 percent rating, the Board notes that, in a September 2007 Vet Center treatment record, the Vet Center examiner indicated that the Veteran displayed a flattened affect, one of the criteria listed for the next higher 50 percent rating for PTSD.  Yet, in the September 2007 VA psychiatric examination report, the VA examiner did not indicate any flattening of affect.  In the subsequent December 2010 VA medical examination report, the VA examiner noted that the Veteran's affect was full.  

The treatment records indicate that the Veteran experienced anxiety throughout the increased rating period on appeal, yet, the records contain no evidence of panic attacks.   Although the Veteran experienced some depression and anxiety during the increased rating period on appeal, the record indicates that such difficulties did not affect the Veteran's ability to function in either his occupational or family capacity.  The Board notes that the Veteran was able to perform his job adequately until his voluntary retirement at age 65 due to his age.  

Treatment records indicate that the Veteran described himself as isolative, wishing to avoid crowds; however, in treatment records throughout the increased rating period on appeal, the Veteran stated that he had a loving relationship with his wife and children.  Moreover, in the December 2010 VA psychiatric examination report, the Veteran stated that he was enjoying living with his daughter in Hawaii and that he currently was socializing with both family and friends.  He stated that he was moving to Guam where he would be building a house with his nephew.  From this record of evidence, the Board finds that the Veteran's symptomatology does not indicate difficulty in establishing and maintaining effective work and social relationships, criteria for the next higher 50 percent rating for PTSD.  

Moreover, the record of evidence for the entire increased rating under appeal contains no evidence of reduced reliability and productivity due to such symptoms as circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.

Reviewing the GAF scores, the Board notes a great disparity in scores throughout the increased rating period under appeal.  For example, in a May 2007 VA treatment record, the VA examiner indicated that the Veteran's current psychological profile warranted a GAF score of 50.  Yet, in a September 2007 VA psychiatric examination report, the VA examiner assigned a GAF score of 65.  In a September 2007 Vet Center treatment record, a Vet Center examiner assigned a GAF score of 70.  In the December 2010 VA psychiatric examination report, the VA examiner noted that, in an April 2010 VA treatment record, the Veteran was again assigned a GAF score of 50 while he experienced treatment after a seizure related to alcohol withdrawal symptomatology.  After interviewing the Veteran, the December 2010 VA examiner assigned a GAF score of 75 for PTSD, a GAF score of 65 for difficulties due to alcohol dependence, and an overall GAF score of 70.  

As noted above, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  A GAF of 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Although the Veteran was twice assigned a GAF score of 50, the record indicates that the Veteran's symptomatology does not match that usually associated with such a score for entire increased rating period under appeal.  The record of evidence does not indicate that the Veteran's PTSD during this period was manifested by suicidal ideation, severe obsessional rituals, or frequent shoplifting.  As noted above, the Veteran's PTSD also was not manifested by serious impairment in social or occupational functioning, as the Veteran was able to maintain both his career and a loving family life.  In addition, most of the GAF scores were in the 65 to 70 range, indicating mild symptomatology more nearly approximating that of a 30 percent rating for PTSD.

The Board notes that, in the August 2011 informal hearing presentation, the Veteran's representative asserts that the Veteran believes his difficulties with alcohol demonstrate an inability to control his behavior.  The Board notes that, throughout the record of evidence for the increased rating period under appeal, the Veteran has reported using alcohol in an inappropriate manner, to include, at one point, the drinking of a six-pack each evening.  Yet, the Board notes that, even taking into account the Veteran's difficulties with alcohol, the symptomatology and GAF scores assigned during the entire increased rating period do not more nearly approximate that required for the next higher 50 percent rating.  Therefore, the Board finds that the Veteran's PTSD is not manifested by symptomatology more nearly approximating the criteria for a 0 percent rating under Diagnostic Code 9411 for the entire increased rating period under appeal.  Because the preponderance of the evidence is against a rating in excess of 30 percent for the service-connected PTSD for the entire increased rating period under appeal, the benefit of the doubt doctrine is not for application, and the appeal for increased rating must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for PTSD.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Regarding the Veteran's service-connected PTSD, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria (General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130), and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by primarily by depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The level of occupational and social impairment are also explicitly part of the schedular rating criteria.  The GAF scores in the DSM-IV are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's PTSD symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence having been received, the appeal to reopen service connection for hypertension is granted.

An increased rating in excess of 30 percent for PTSD is denied.  


REMAND

The Board finds that additional development is required before the remaining issue on appeal, specifically service connection for hypertension, is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2010).  At this point, the Veteran essentially contends that his hypertension disorder was either caused or aggravated by a service-connected disability, specifically either PTSD or hypertension. 

In an August 2010 VA medical examination report, a VA examiner noted reviewing the claims file, conducting a physical examination, and interviewing the Veteran prior to writing the required opinion regarding the etiology of the Veteran's hypertension disorder.  In the opinion, the VA examiner wrote that the Veteran had experienced hypertension since the late 1980s.  The VA examiner noted that the Veteran was not diagnosed with hypertension during service and that his blood pressure at service discharge was normal.  The VA examiner also noted that the Veteran was not diagnosed with diabetes mellitus until 2008, after the initial diagnosis of hypertension.  The VA examiner indicated that the Veteran's diabetes had been easy to control with hemoglobin Alc's less than six.  Moreover, the VA examiner noted that the Veteran's urine microalbumin/creatinine, blood urea nitrogen and creatinine had also been normal as well.  As these levels were normal, the VA examiner stated that the evidence did not indicate diabetic kidney disease which could contribute to hypertension.  

While the VA examiner in August 2010 wrote reasons that suggested that the hypertension was not caused or aggravated by diabetes, the choice of language the VA examiner used in attempting to express an opinion appears to be ambiguous, mixing opinion language of both less likely (negative opinion) and at least as likely as not (positive opinion).  The VA examiner wrote that it was his "opinion that it is at least as less likely as not that his hypertension is a result or caused by his diabetes mellitus or aggravated by his diabetes mellitus."  

A reading of the August 2010 VA examiner's opinion as a positive nexus opinion seems incongruous with his reasoning.  The August 2010 VA examiner noted that the Veteran's hypertension disorder preceded the diabetes mellitus.  The VA examiner also indicated that the Veteran's diabetic symptoms apparently were well managed.  A reading of the August 2010 VA examiner's opinion as a negative nexus opinion appears to be inconsistent with the use of the "at least as likely as not" language.  In this case, the Board finds that a remand is necessary for an addendum to clarify the August 2010 VA examiner's attempted nexus opinion on the question of secondary service connection (secondary to service-connected diabetes).  

As indicated above, VA treatment records dated from September 2009 to August 2010 are not currently in the claims file, and there is no evidence that reflects what these records might show regarding any history, findings, or opinion regarding hypertension.  As these records are at least potentially relevant to the claim for secondary service connection for hypertension, these records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain VA outpatient treatment records dated from September 2009 to August 2010, and associate these records with the claims file.

2.  The AMC/RO should forward the Veteran's claims file to the August 2010 VA examiner for review and an addendum opinion.  After review of the relevant documents in the claims folder, the examiner should be requested to render the following opinion: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension was caused or aggravated by the Veteran's service-connected diabetes mellitus?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

The VA examiner is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms.  If the VA examiner determines a disorder was aggravated, although not caused, by the Veteran's service-connected diabetes mellitus, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder.  

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.

If the VA provider is unavailable to offer the opinion sought, the Veteran's claims file should be forwarded to another appropriate VA examiner for the opinion sought.  The opinion- provider should explain the rationale for the opinion given.

2.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim of service connection for hypertension (as secondary to service-connected PTSD or diabetes mellitus).  If the benefit sought remains denied, the Veteran and the representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


